Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated December 14, 2021. Claims 1-9 were amended. Claims 1-9 of the application are pending.


Drawings

2.	The replacement drawing submitted for Fig. 1 on December 14, 2021 is accepted.

Abstract

3.	The corrected abstract submitted on December 14, 2021 is accepted.

Substitute Specification

4.	The substitute specification submitted on December 14, 2021 has been accepted and entered.

Examiner’s Amendment

5.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Jae Youn Kim on December 29, 2021.  

6.	The application has been amended as follows:
In the claims:
In claim 1, Lines 15-16, “and results of the system reliability index” 
has been changed to
-- and results of assessing the system reliability index --.

In claim 7, Lines 5-6, “calculating an estimate of, a maintenance scenario” 
has been changed to
-- calculating estimates of various parameters of the maintenance scenario --.
In claim 7, Line 10, “an output value of assessing the system reliability index” 
has been changed to
-- an output value of the system reliability index--.
In claim 7, Lines 10-11 “an output value of technical assessment” 

-- an output value of technical assessment of the state data of the each element of the substation--.

Reasons for Allowance



7.	Claims 1-9 of the application are allowed over prior art of record.


8.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) Processing electric network reliability, predictive maintenance and component updates using improved machine learning techniques based on data obtained during network management process; data is obtained from maintenance record for similar components; network maintenance based on component rating, prediction and root cause analysis of faults; analyzing in electric power system, transmission line flow from source to consumer through substation; developing maintenance strategy to prevent failures; modeling each component fault and rating components for better decision support and improve reliability of components; predict fault occurring in a given time interval; electrical flow simulation using the system model; analyzing the pattern of failure over time and seasonal fault mode change; reliability modeling based on failure rate and component technology; measuring performance characteristics and maintenance costs; (Anderson et al., Chinese. Patent CN103154845 A Published on June 12, 2013 );
(Cui, Qiong et al., Chinese Patent CN 103633739 A published on March 12, 2014);
(3) network planning and evaluating economic efficiency and reliability index; constructing a system evaluation index comprising economy evaluation, technical evaluation, energy quality evaluation, reliability evaluation, safety evaluation, risk evaluation and environmental evaluation; technical evaluation involves reliability and power quality evaluation; quantitative evaluation of system reliability guides the planning and operation of the system; it also includes fault analysis results; the reliability index includes stability index  and security index; electric energy quality evaluation comprises voltage quality, frequency quality and waveform quality; risk assessment is associated with the robustness of the system; risk affects optimal power flow; network planning realizes economical benefits and flexible and reliable power distribution; economic index deals with life period cost, investment cost and maintenance cost; preventive maintenance performed (Xiong et al., Chinese Patent CN 104715294A Published June 17, 2015).


None of these references taken either alone or in combination with the prior art of record discloses an asset management method for a substation, specifically including:
(Claim 1) "compensating the reference reliability model for the each substation type and generating a unique reliability model for the each element of the substation by using the integrity of the each element of the substation as a result of the determination;
assessing a system reliability index and an economic feasibility for each maintenance scenario based on a pre-generated reference system reliability model for each candidate element subject to maintenance among the elements of the substation;
executing maintenance after selecting a maintenance scenario for the each candidate element subject to maintenance based on the integrity of the each element of the substation, the unique reliability model for the each element of the substation, and results of assessing the system reliability index and the economic feasibility" in combination with the remaining elements and features of the claimed invention.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	December 29, 2021